DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
The filing on 04/28/2021 amended claims 1, 15 and 16.  Claims 1-6 and 11-20 are pending and rejected.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/21/2021 has been entered.
 
Claim Rejections - AIA  35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 


Claims 1-5, 15, 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Okuda (US 20170347075 A1) in view of Kimoto (US 20110242496 A1).
Regarding claim 1, Okuda teaches a light source unit comprising: a first light source (inner light source/s of 11) that is configured to emit light in a first wavelength range; a second light source (outer light source/s of 11) that is disposed on an outer side of the first light source and emits light in the first wavelength range ([0023]); a luminescent plate (30) configured to be excited by the light in a first wavelength range emitted from the second light source to emit light in a second wavelength range ([0025]); and a dichroic filter (34/34B/34C, 38B, 52B; [0028], [0033], [0038], [0042], [0048], [0049], [0060], [0062]) provided on one surface side of the luminescent plate and configured to transmit the light in a second wavelength, wherein the light in a first wavelength range emitted from the first light source is incident on the dichroic filter at an angle within a first incident angle range, and wherein the light in a first wavelength range emitted from the second light source is incident on the dichroic filter at an angle within a second incident angle range that is greater than the first incident angle range (Fig. 1).
Okuda does not explicitly teach the second light source that emits the light in the first wavelength range at a timing different from the timing at which the first light source emits the light in the first wavelength range.
Kimoto teaches the first and the second light source where the second light source emits the light in the first wavelength range at a timing different from the timing at which the first light source emits the light in the first wavelength range (Fig. 10-13C; [0075]-[0084]).

Regarding claim 2, Okuda further teaches a polarization beam splitter (20; [0026]) configured to reflect or transmit the light in a first wavelength range in a first polarization direction emitted from the first light source to the dichroic filter and to transmit or reflect the light in a first wavelength in a second polarization that differs in phase 90 degrees from the first polarization direction ([0026]); and a quarter wave plate (40) disposed between the polarization beam splitter (20) and the dichroic filter (34; Fig. 3A 3B, and 8). 
Regarding claim 3, Okuda further teaches the dichroic filter (34/34B/34C, 38B, 52B; [0028], [0033], [0038], [0042], [0048], [0049], [0060], [0062]) is formed on the luminescent plate (Fig. 3A 3B, and 8). 
Regarding claim 4, neither Okuda nor Kimoto explicitly teaches the quarter wave plate formed on the dichroic filter.
Having the quarter wave plate formed on the dichroic filter does not change the operation of the light source in any way.
Rearrangement of parts without changing the operation of the reference device is deemed obvious.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  Furthermore, rearranging the quarter wave plate such that it is formed on the dichroic filter to find a more convenient arrangement amounts combining prior art elements according to known methods to yield predictable results, which is deemed obvious.  KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007).

Kimoto teaches a third light source (183) configured to emit light in a third wavelength range (red) that differs from wavelength ranges of the light in a first wavelength (blue) range and the light in a second wavelength range (green; [0033], [0050]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Okuda with Kimoto; because it allows adding a wavelength range thereby increase the color gamut.
Regarding claims 15 and 16, Okuda further teaches the second light source (outer light source/s of 11) is provided side by side with the first light source (inner light source/s of 11; Fig. 1), and wherein the light in a first wavelength range emitted from the second light source arrives at the dichroic filter by way of a same optical member (111, 112, 113, or 114) as an optical member (111, 112, 113, or 114) by which the light in a first wavelength range emitted from the first light source arrives at the dichroic filter (34/34B/34C, 38B, and 52B; Fig. 1).
Regarding claim 19, Okuda further teaches the first light source and the second light source are a blue laser diode that emits light in a blue wavelength range as the light in a first wavelength range ([0023]). 
Regarding claim 20, Okuda further teaches a display device (70) on to which light source light from the light source unit is shined to form image light; a projection-side optical system (80) configured to project the image light emitted from the display device onto a screen; and a control unit, inherently, configured to control the display device and the light source unit.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Okuda in view of Kimoto and in further view of Kitano (US 20110292349 A1).
Regarding claim 6, neither Okuda nor Kimoto explicitly teaches a dichroic mirror configured to transmit or reflect the light in a first wavelength range and the light in a second wavelength range emitted from the polarization beam splitter and to reflect or transmit the light in a third wavelength range emitted from the third light source.
Kitano teaches in a dichroic mirror (214) configured to transmit or reflect the light in a first wavelength range and the light in a second wavelength range emitted from the polarization beam splitter (20 of Okuda which corresponds to 213 of Kitano) and to reflect or transmit the light in a third wavelength range emitted from the third light source (Fig. 1). 
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Okuda and Kimoto with Kitano; because it allows incorporating a red light source to provide desired color picture.

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Okuda and Kimoto (and Kitano, with respect to claim 6) in view of Nishikawa (US 20140111775 A1)
Regarding claims 11, 12, 13, and 14, the combination of Okuda and Kimoto (and Kitano) does not teach the dichroic filter is formed so that when an incident angle of the light in a first wavelength range falls within the first incident angle range, a cuton wavelength of a transmission characteristic is situated on a long wavelength side of the light in a first wavelength range, whereas when an incident angle of the light in a first wavelength range falls within the second incident angle range that is greater than the first incident angle range, the cuton wavelength is situated on a short wavelength side of the light in a first wavelength range. 

It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Okuda and Kimoto (and Kitano) with Nishikawa; because it improves the efficiency of the excitation light (Nishikawa; [0282]).

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Okuda and Kimoto in further view of Tanaka (US 20180217486 A1).
Regarding claims 17 and 18, Okuda does not teach the second light source is disposed in a position that differs from a position where the first light source is disposed, and wherein the light in a first wavelength range emitted from the second light source arrives at the dichroic filter by way of a smaller number of optical members than a number of optical members by way of which the light in a first wavelength range emitted from the first light source arrives at the dichroic filter.
Tanaka teaches the second light source (one of 24) is disposed in a position that differs from a position where the first light source (one of 20) is disposed, and wherein the light in a first wavelength range emitted from the second light source (one of 24) arrives at the luminescent plate (38) by way of a smaller number of optical members (by passing half-wavelength plate 30) 
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Okuda and Kimoto with Tanaka; because it allows combining a greater number of light sources thereby increasing the brightness of the projection system to provide better image quality.

Response to Arguments
Applicant's arguments with respect to claim 1 have been fully considered but are found not persuasive; hence the rejection/s of all pending claims are maintained.
Regarding claim 1, applicant/s argue,  
More particularly, the Action relies on the inner laser diodes 11 of Okuda as corresponding to the recited first light source and the outer laser diodes 11 of Okuda as corresponding to the recited second light source. Further, the Action asserts that the phosphor wheel 30 of Okuda corresponds to the recited luminescent plate with various coatings of both the phosphor wheel 30 and the color wheel 50 corresponding to the recited dichroic filter. Recognizing that Okuda does not disclose the recited second light source that emits light in the first wavelength range at a timing different from the timing at which the first light source emits light in the first wavelength range, the Action relies on the teachings of Kimoto et al. for this, and specifically the operation of the light sources of the excitation light source 182.

FIG. 1 of Okuda shows the arrangement of the laser diodes 11 as taught by Okuda. The laser diodes 11 emit a blue light which is directed as first blue component light Bi at the phosphor wheel 30, as shown in FIGS. 3A and 3B of Okuda. There is no disclosure or suggestion by Okuda that the first blue component light Bi from either the inner or the outer laser diodes 11 is incident on any of the coatings of the phosphor wheel 30 at an angle, let alone having the light emitted from the first light source be incident on the dichroic filter at an angle that is different from the angle at which the light from the second light source is incident on the dichroic filter, as called for in claim 1. Since Okuda does not disclose that the first blue component light Bi from the outer laser diodes 11 is incident on the phosphor wheel 30 at an angle different from the angle at which the first blue component light Bi from the inner laser diodes is incident on the phosphor wheel 30, Okuda does not and cannot disclose or suggest that a second incident angle range of the light from the outer, second light source is incident on the dichroic filter be greater than a first incident angle range at which the light from the inner, first light source is incident on the dichroic filter, as called for in claim 1.  (Remarks; p. 9).


    PNG
    media_image1.png
    411
    542
    media_image1.png
    Greyscale

The incident light beams from the light sources further the center/optical axis have the larger incident angles.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882